Citation Nr: 1213162	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-42 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to radiation exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel



INTRODUCTION


The Veteran had verified active duty from January 1974 to December 1976 and from August 1981 to July 1995.  He died in August 2008.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board finds that a remand is necessary in order to provide further development of the claim.  

In this regard, the appellant contends that the Veteran's hypertension and atrial fibrillation contributed to the Veteran's cause of death.  A VA opinion was provided in January 2009 with respect to the issue of whether the Veteran's service-connected hypertension and status post arterial septal defect and repair contributed to the cause of the Veteran's death.  The January 2009 medical opinion concluded that it is not likely that the Veteran's service-connected conditions are the cause or contributing factor for his death.  The examiner noted that the private physician in September 2008 did not provide any rationale for his opinion.  The VA clinician noted that if the private physician could give further information, which would give a direct relationship cause and effect of the Veteran's service-connected disabilities as being a cause of or contributing factor in the Veteran's demise, that information would be greatly appreciated.  

The Board notes that the appellant submitted an amended death certificate in November 2011 showing that the underlying cause of death includes atrial fibrillation, progressive supra nuclear palsy, hypertension and debility.  Neither the appellant nor her representative has waived RO consideration of the additional evidence.

In an Informal Hearing Presentation dated in June 2011, the Veteran's representative stated that the appellant additionally asserts that the Veteran was exposed to radiation while serving on submarines, and that this could have caused his neurological condition.  This theory of entitlement is inextricably intertwined with the issue on appeal, but has not been adjudicated by the RO.  As such, a remand is necessary for appropriate development and RO adjudication of this theory of entitlement for service connection for the cause of the Veteran's death.

The Board observes that VA shall provide a medical examination or obtain a medical opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  Moreover, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Finally, where an examiner specifically identifies additional information that would facilitate a more conclusive opinion, the duty to assist requires that VA at least investigate the feasibility of providing that information.  Jones v. Shinseki, 23 Vet. App. 382, 388-89 (2010); see also Green v. Derwinski, 1 Vet. App. 121 (1991). 

In this case, the appellant provided additional information which the January 2009 VA reviewing clinician did not have at the time of the opinion.  Furthermore, the VA clinician indicated that additional information from the private physician would be helpful in providing an opinion.  In light of the foregoing, the Board finds a supplemental medical opinion is necessary in this case.

Furthermore, the Board finds that additional information from the physician who amended the death certificate would assist in the development of this claim.  Furthermore, an explanation from the private physician with respect to his opinion in September 2008 would assist in the developing the claim and this specific information was requested by the VA examiner in January 2009.

Accordingly, the case is REMANDED for the following action:

1.  Issue the appellant, with a copy to her representative, VCAA notice specific for the claim for service connection for the cause of the Veteran's death as due to radiation exposure.  

2.  The RO should send to the appellant and her representative a letter requesting that the appellant provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record, to include the name and address of the individual who issued the affidavit which served as authorization for amendment of the Veteran's death certificate on October 7, 2011, and pertinent to the rationale for the opinion provided by the private physician in September 2008.

After adequate identification and authorization has been provided, contact the individual who issued the affidavit which served as authorization for amendment of the Veteran's death certificate on October 7, 2011 and request that he/she provide the basis and rationale for such amendment, including which identified hypertension as an underlying cause of the Veteran's death.

After appropriate authorization has been provided, contact H.F.S., D.O., and request that he provide rationale for his September 2008 opinion.

3.  Complete all actions necessary to develop the  claim for service connection for the cause of the Veteran's death as due to radiation exposure, including pursuant to 38 C.F.R. § 3.311(b)(4), and Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994), as appropriate.  As warranted, contact the Department of the Navy, Naval Dosimetry Center, and obtain a Record of Occupational Exposure to Ionizing Radiation (DD Form 1141) as to the Veteran's radiation exposure in service, if any, while aboard submarine(s).

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran's entire claims file should be forwarded to the appropriate specialist for the purpose of determining whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a disability of service origin was either the principal or contributory cause of death.  The reviewing physician must provide a rationale or explanation based on the evidence of record and medical principles as to the cause of death.  

The reviewing physician should be advised that for a disability of service origin to be considered the primary cause of death, it must singly, or with some other condition be the immediate or underlying cause, or be etiologically related thereto.

The reviewing physician should be further advised that in determining whether a disability of service origin contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that is aided or lent assistance to the production of death.  

5.  Upon completion of the foregoing, readjudicate the appellant's claim for service connection for the cause of the Veteran's death, to include as due to exposure to radiation, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, the RO should provide the appellant and her attorney with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


